Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to amendment filed on 4/4/2022. Claims 1 and 12 are independents. Claims 4, 5 and 10 are canceled. Claims 1-3, 6, 9 and 11 are amended. Claims 12-18 were allowed. Claims 1-3, 6-9 and 11-18 are currently pending.

Response to Argument
Applicant’s arguments, see p.7 of Remarks, filed on 4/4/2022, with respect to the rejection(s) of claims 1-3, 6-9 and 11 under 35 U.S.C. 112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-9 and 11-18 are allowed. 
The following is an examiner’s reasons for allowance: 
The closest prior art Ben-Shaul et al. (US 20020010798 A1) discloses a method for centralized and differentiated content and application delivery system that allows content providers to directly control the delivery of content based on regional and temporal preferences, client identity and content priority. A scalable system is provided in an extensible framework for edge services, employing a combination of a flexible profile definition language and an open edge server architecture in order to add new and unforeseen services on demand. In one or more edge servers content providers are allocated dedicated resources, which are not affected by the demand or the delivery characteristics of other content providers. Each content provider can differentiate different local delivery resources within its global allocation. Since the per-site resources are guaranteed, intra-site differentiation can be guaranteed. Administrative resources are provided to dynamically adjust service policies of the edge servers.
The closest prior art Wanta et al. (US 20020152145 A1) discloses a method for standardization of software development through the use of business objects defined on an enterprise wide basis as well as provides a common infrastructure that allows `anywhere` computing as it maintains separation between the layers which allows any front-end system to connect to any back-end system of record. This common infrastructure is standard based and maintains its independence regarding the user interface, operating system, middleware database and network layers. The present invention is referred to collectively as business object services (BOS). The invention comprises a suite of software components that define various business methods in terms of objects that can be instantiated by a client software module.
The prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims:
“the remote security and policy services coupled to the requesting client via a digital network, said remote security and policy services having a processor and a computer readable storage medium having data stored therein representing software executable by a computer, the software including instructions for: receiving the service object and for extracting the service request from the service object; adjudicating the service request at a policy decision point to execute the remote security and policy service; and scheduling the execution of remote security and policy services; and at least one policy execution point coupled to the requesting client to enforce the adjudicated service request and to take any other action as specified by the policy decision point”. Therefore, for the foregoing reasons, examiner withdraws the rejection of claims 1-3, 6-9 and 11-18 under 35 USC 103 and 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437